DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1, 22, 42, and 63 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2012/0275428 A1 (Feng hereinafter), in view of Lee et al., US 2014/0044084 A1 (Lee hereinafter).
Here is how the references teach the claims.
Regarding claim 1, Feng discloses a method for data transmission (using the allocated time-frequency resources to transmit data; see Feng, paragraph [0014]), comprising:
receiving, by a terminal device, indication information from a network device (see Feng, Fig. 2 step 201), the indication information indicating a first downlink scheduling time-domain resource in a first time-frequency resource region (Receive resource allocation information sent by a base station, where the resource allocation information is used for indicating time-frequency resources allocated by the base station to a terminal; see Feng, paragraph [0044]. Also see Feng, paragraph [0004], “the resource allocation indication information for indicating the time-frequency resources of the terminal includes an uplink resource allocation message and downlink resource allocation 
Regarding claim 22, Feng discloses a data transmission method (using the allocated time-frequency resources to transmit data; see Feng, paragraph [0014]), comprising:
determining, by a network device (see Feng, Fig. 1 steps 101-103), a first downlink scheduling time-domain resource in a first time-frequency resource region (Receive resource allocation information sent by a base station, where the resource allocation information is used for indicating time-frequency resources allocated by the base station to a terminal; see Feng, paragraph [0044]. Also see Feng, paragraph [0004], “the resource allocation indication information for indicating the time-frequency resources of the terminal includes an uplink resource allocation message and downlink resource allocation indication information” and paragraph [0101], “The process of the base station generating the resource allocation information according to the allocated timeslot 
Regarding claim 42, Feng discloses a device for data transmission (A terminal includes; see Feng, paragraph [0019]), comprising:
a transceiver (a data transmitting unit; see Feng, paragraph [0022]), configured to receive indication information from a network device (see Feng, Fig. 2 step 201), the indication information indicating a first downlink scheduling time-domain resource in a first time-frequency resource region (Receive resource allocation information sent by a base station, where the resource allocation information is used for indicating time-frequency resources allocated by the base station to a terminal; see Feng, paragraph [0044]. Also see Feng, paragraph [0004], “the resource allocation indication information for indicating the time-frequency resources of the terminal includes an uplink resource allocation message and downlink resource allocation indication information” and paragraph [0101], “The process of the base station generating the resource allocation information according to the allocated timeslot resources is also similar to that in the 
a processor (see Feng, Fig. 11, element 52), configured to determine the first downlink scheduling time-domain resource according to the indication information received by the transceiver (an obtaining unit, configured to obtain the allocated time-frequency resources from used specific bandwidth according to the indication of the resource allocation information, where the specific bandwidth is a band less than or equal to system bandwidth; see Feng, paragraph [0021]), 
Regarding claim 63, Feng discloses a device for data transmission (A terminal includes; see Feng, paragraph [0019]), comprising:
a processor (see Feng, Fig. 11, element 52), configured to determine a first downlink scheduling time-domain resource in a first time-frequency resource region (Receive resource allocation information sent by a base station, where the resource allocation information is used for indicating time-frequency resources allocated by the base station to a terminal; see Feng, paragraph [0044]. Also see Feng, paragraph [0004], “the resource allocation indication information for indicating the time-frequency resources of 
Feng does not clearly disclose the following features.
Regarding claim 1, and receiving, by the terminal device, data from the network device on the first downlink data time-domain resource according to the indication information, wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource.
Regarding claim 22, and transmitting, by the network device, indication information to a terminal device, the indication information indicating the first downlink scheduling time-domain resource, wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource. 
Regarding claim 42, wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource,
wherein the transceiver is further configured to receive data from the network device on the first downlink data time-domain resource determined by the processor.
Regarding claim 63, and a transceiver, configured to transmit indication information to a terminal device, the indication information indicating the first uplink scheduling time-domain resource determined by the processor, wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource.
In the same field of endeavor (e.g., communication system) Lee discloses a method for transmitting an ACK/NACK in response to receiving uplink-downlink configuration by a user equipment operating in a time division multiplexing system that comprises the following features.
Regarding claim 1, and receiving, by the terminal device, data from the network device on the first downlink data time-domain resource according to the indication information (a method of transmitting an uplink ACK/NACK (Acknowledgement/ Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration; see Lee, paragraph [0011]), wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource 
Regarding claim 22, and transmitting, by the network device, indication information to a terminal device, the indication information indicating the first downlink scheduling time-domain resource (a method of transmitting an uplink ACK/NACK (Acknowledgement/ Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration; see Lee, paragraph [0011]), wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource (an eNB can inform a UE of the length of time domain of E-PDCCH, in other word, information on a start symbol and an end symbol via an upper layer signaling, a physical control channel ( e.g., a specific field of PDCCH), or a physical data channel; see Lee, paragraph [0056])”. 
Regarding claim 42, wherein the indication information is configured to indicate a starting symbol and time-domain length of the first downlink data time-domain resource (an eNB can inform a UE of the length of time domain of E-PDCCH, in other word, information on a start symbol and an end symbol via an upper layer signaling, a 
wherein the transceiver is further configured to receive data from the network device on the first downlink data time-domain resource determined by the processor (a method of transmitting an uplink ACK/NACK (Acknowledgement/ Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration; see Lee, paragraph [0011]).
Regarding claim 63, and a transceiver (The RF module 830 is connected with the processor 810 and then performs a function of converting a baseband signal to a radio signal or a function of converting a radio signal to a baseband signal; see Lee, paragraph [0093]), configured to transmit indication information to a terminal device, the indication information indicating the first uplink scheduling time-domain resource determined by the processor (a method of transmitting an uplink ACK/NACK (Acknowledgement/ Negative ACK) response, which is transmitted to an eNode B by a user equipment in a time division multiplexing wireless communication system includes the steps of receiving an uplink-downlink subframe configuration from the eNode B, receiving a downlink control information and a downlink data information scheduled by the downlink control information from the eNode B based on the uplink-downlink subframe configuration; see Lee, paragraph [0011]), wherein the indication information 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Lee regarding transmitting an ACK/NACK in response to receiving uplink-downlink configuration by a user equipment operating in a time division multiplexing system into the method related to resource allocation of Feng. The motivation to do so is to provide an efficient HARQ operation in case that an eNB dynamically changes a purpose of use of a specific radio resource (e.g., a DL resource or a UL resource) allocated to a UE as a DL or a UL according to a traffic load change (see Lee, abstract paragraph [0049]).

Claims 5, 9, 26, 29, 46, 50, 67, 70, 83 and 84 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2012/0275428 A1 (Feng hereinafter), in view of Lee et al., US 2014/0044084 A1 (Lee hereinafter), as applied to the claims above and further in view of Islam et al., US 2018/0063865 A1 (Islam hereinafter).
Here is how the references teach the claims.
Regarding claims 5, 9, 26, 29, 46, 50, 67, 70, 83 and 84, Feng and Lee disclose the method of claim 1, the method of claim 22, the device of claim 42, and the device of claim 63.
Feng and Lee do not clearly disclose the following features.
Regarding claims 5, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
a starting symbol of the first downlink data time-domain resource is a spaced from the ending symbol of the control channel resource in the first time-frequency resource region by at least one symbol.
Regarding claims 9, wherein receiving, by the terminal device, the indication information from the network device comprises:
receiving, by the terminal device, high-layer signaling from the network device, the high-layer signaling or a physical layer common signal carrying the indication information; or
receiving, by the terminal device, a physical-layer common signal from the network device, the physical-layer common signal carrying the indication information; or
receiving, by the terminal device, a User Equipment (UE)-specific control signal from the network device, the UE-specific control signal carrying the indication information. Regarding claims 26, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
the starting symbol of the first downlink data time-domain resource is a spaced from an ending symbol of a control channel resource in the first time-frequency resource region by at least one symbol.
Regarding claims 29, wherein transmitting, by the network device, the indication information to the terminal device comprises:

transmitting, by the network device, a physical-layer common signal, the physical-layer common signal carrying the indication information; or
transmitting, by the network device, a User Equipment (UE)-specific control signal to the terminal device, the UE-specific control signal carrying the indication information.
Regarding claims 46, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
a starting symbol of the first downlink data time-domain resource is a spaced from an ending symbol of the control channel resource in the first time-frequency resource region by at least one symbol.
Regarding claims 50, wherein the transceiver is specifically configured to receive high-layer signaling from the network device, the high-layer signaling or a physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to receive the physical layer signal from the network device, the physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to receive a User Equipment (UE)-specific control signal from the network device, the UE-specific control signal carrying the indication information.
Regarding claims 67, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or

Regarding claims 70, wherein the transceiver is specifically configured to transmit high-layer signaling, the high-layer signaling carrying the indication information; or
the transceiver is specifically configured to transmit a physical-layer signal, the physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to transmit a User Equipment (UE)-specific control signal to the terminal device, the UE-specific control signal carrying the indication information.
Regarding claims 83, wherein the first time-frequency resource region corresponds to a scheduling unit in time-domain.
Regarding claims 84, wherein the scheduling unit corresponds to one or more subframes, time slots or mini-slots.
In the same field of endeavor (e.g., communication system) Islam discloses a method for multiplexing traffic in a wireless communication network that comprises the following features.
Regarding claims 5, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
a starting symbol of the first downlink data time-domain resource is a spaced from the ending symbol of the control channel resource in the first time-frequency resource region by at least one symbol (Each mini-slot instance may have a corresponding 
Regarding claims 9, wherein receiving, by the terminal device (In this example, the method includes scheduling a first transmission of first data to a first user equipment (UE) on first resources, and transmitting second data to a second UE on at least a portion of the first resources; see Islam, paragraph [0008]), the indication information from the network device (The method further includes signaling a first indicator to the first UE indicating the first UE is to monitor for a second indicator, where the second indicator indicates the presence of the second data on the first resources and signaling a second indicator to the first UE indicating the presence of the second data on the first resources; see Islam, paragraph [0008]) comprises:
receiving, by the terminal device, high-layer signaling from the network device, the high-layer signaling or a physical layer common signal carrying the indication information; or
receiving, by the terminal device, a physical-layer common signal from the network device, the physical-layer common signal carrying the indication information; or
receiving, by the terminal device, a User Equipment (UE)-specific control signal from the network device, the UE-specific control signal carrying the indication information (The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator 
Regarding claims 26, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
the starting symbol of the first downlink data time-domain resource is a spaced from an ending symbol of a control channel resource in the first time-frequency resource region by at least one symbol (Each mini-slot instance may have a corresponding preconfigured resource for signaling to the latency tolerant UE. For example, if the mini-slot is two symbols in length and can start at the second, fourth, or sixth symbol within a slot of 7 symbols; see Islam, paragraph [0062]. Also see paragraph [0038], “In an embodiment the second indicator may be transmitted using a downlink control channel. The second indicator may indicate the portion of the first resources used to transmit the second data or a portion of the first transmission where the second data is present”).
Regarding claims 29, wherein transmitting, by the network device (In this example, the method includes scheduling a first transmission of first data to a first user equipment (UE) on first resources, and transmitting second data to a second UE on at least a portion of the first resources; see Islam, paragraph [0008]), the indication information to the terminal device (The method further includes signaling a first indicator to the first UE indicating the first UE is to monitor for a second indicator, where the second indicator indicates the presence of the second data on the first resources and signaling a second 
transmitting, by the network device, high-layer signaling, the high-layer signaling carrying the indication information; or
transmitting, by the network device, a physical-layer common signal, the physical-layer common signal carrying the indication information; or
transmitting, by the network device, a User Equipment (UE)-specific control signal to the terminal device, the UE-specific control signal carrying the indication information (The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources. The base station may then signal a second indicator to the first UE to indicate the presence of the second data on the first resources; see Islam, abstract).
Regarding claims 46, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
a starting symbol of the first downlink data time-domain resource is a spaced from an ending symbol of the control channel resource in the first time-frequency resource region by at least one symbol (Each mini-slot instance may have a corresponding preconfigured resource for signaling to the latency tolerant UE. For example, if the mini-slot is two symbols in length and can start at the second, fourth, or sixth symbol within a slot of 7 symbols; see Islam, paragraph [0062]. Also see paragraph [0038], “In an embodiment the second indicator may be transmitted using a downlink control channel. 
Regarding claims 50, wherein the transceiver is specifically configured to receive high-layer signaling from the network device (The method further includes signaling a first indicator to the first UE indicating the first UE is to monitor for a second indicator, where the second indicator indicates the presence of the second data on the first resources and signaling a second indicator to the first UE indicating the presence of the second data on the first resources; see Islam, paragraph [0008]), the high-layer signaling or a physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to receive the physical layer signal from the network device, the physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to receive a User Equipment (UE)-specific control signal from the network device, the UE-specific control signal carrying the indication information (The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources. The base station may then signal a second indicator to the first UE to indicate the presence of the second data on the first resources; see Islam, abstract).
Regarding claims 67, wherein a starting symbol of the first downlink data time-domain resource is immediately next to an ending symbol of a control channel resource in the first time-frequency resource region; or
the starting symbol of the first downlink data time-domain resource is a spaced from the ending symbol of the control channel resource in the first time-frequency resource 
Regarding claims 70, wherein the transceiver is specifically configured to transmit high-layer signaling (The method further includes signaling a first indicator to the first UE indicating the first UE is to monitor for a second indicator, where the second indicator indicates the presence of the second data on the first resources and signaling a second indicator to the first UE indicating the presence of the second data on the first resources; see Islam, paragraph [0008]), the high-layer signaling carrying the indication information; or
the transceiver is specifically configured to transmit a physical-layer signal, the physical-layer common signal carrying the indication information; or
the transceiver is specifically configured to transmit a User Equipment (UE)-specific control signal to the terminal device, the UE-specific control signal carrying the indication information (The base station may signal a first indicator e.g. via Radio Resource Control (RRC) signaling to the first UE indicating that the first UE is to monitor for a second indicator that itself indicates the presence of second data on the first resources. The base station may then signal a second indicator to the first UE to indicate the presence of the second data on the first resources; see Islam, abstract).
Regarding claims 83, wherein the first time-frequency resource region corresponds to a scheduling unit in time-domain (Therefore, a coexistence region may be defined in which a resource assignment for latency tolerant traffic overlaps with resource assignment for low latency traffic in the time and frequency domains; see Islam, paragraph [0035]).
Regarding claims 84, wherein the scheduling unit corresponds to one or more subframes, time slots or mini-slots (A base station may dynamically schedule mini-slot lengths depending on when low latency traffic arrives and a mini-slot may start at any symbol within the TB boundary, but may or may not cross the TB boundary; see Islam, paragraph [0060]).
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Islam regarding multiplexing traffic in a wireless communication network into the method related to resource allocation of Feng and Lee. The motivation to do so is to efficiently scheduling latency tolerant and low latency data (see Islam, abstract).

Claims 44, 65 and 85-87 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2012/0275428 A1 (Feng hereinafter), in view of Lee et al., US 2014/0044084 A1 (Lee hereinafter), as applied to the claims above and further in view of Au et al., US 2018/0063858 A1 (Au hereinafter).
Here is how the references teach the claims.
Regarding claims 44, 65 and 85-87, Feng and Lee discloses the device of claim 42, the device of claim 63 and the device of claim 85.

Regarding claim 44, wherein the first downlink scheduling time-domain resource is different from a second downlink scheduling time-domain resource in a second time-frequency resource region, and the first time-frequency resource region and the second time-frequency resource region correspond to a same time-domain resource and correspond to different frequency-domain resources respectively.
Regarding claim 65, wherein the first downlink scheduling time-domain resource is different from a second downlink scheduling time-domain resource in a second time-frequency resource region, and the first time-frequency resource region and the second time-frequency resource region correspond to a same time-domain resource and correspond to different frequency-domain resources respectively.
Regarding claim 85, wherein the terminal device is configured by the network device to comprise a plurality of time-frequency resource regions comprising the first time-frequency resource region.
Regarding claim 86, wherein each of the plurality of time-frequency resource regions has a different subcarrier spacing.
Regarding claim 87, wherein each of the plurality of time-frequency resource regions corresponds to a different frequency band within a same time-domain resource.
In the same field of endeavor (e.g., communication system) Au discloses a method for co-existence of low-latency and latency-tolerant communication resources that comprises the following features.
Regarding claim 44, wherein the first downlink scheduling time-domain resource is different from a second downlink scheduling time-domain resource in a second time-
Regarding claim 65, wherein the first downlink scheduling time-domain resource is different from a second downlink scheduling time-domain resource in a second time-frequency resource region (As shown, the mini-slot 304, or the low-latency communication resources 308, occupies a portion of the slot 302 in the time domain but the entire frequency band f. Other variations may also apply. For example, the mini-slot 304 may occupy a portion of slot 302 in the time domain and a portion of the frequency band fin the frequency domain; see Au, paragraph [0078]), and the first time-frequency resource region and the second time-frequency resource region correspond to a same time-domain resource and correspond to different frequency-domain resources respectively (The portions 222 and 224 in FIG. 2 are shown to be in a frequency division multiplexing (FDM) manner. As shown, the two regions occupy the same time resource but different frequency resources; see Au, paragraph [0066]).
Regarding claim 85, wherein the terminal device is configured by the network device to comprise a plurality of time-frequency resource regions comprising the first time-frequency resource region (In one embodiment, a region 220 (shaded with diagonal lines) may be configured in the time-frequency resource region 210 for transmission of a second type of traffic that is different from the first type of traffic; see Au, paragraph [0061]. Also see paragraph [0060], “The transmission interval t over the frequency band f defines a time-frequency resource region 210”).
Regarding claim 86, wherein each of the plurality of time-frequency resource regions has a different subcarrier spacing (In one embodiment, the low-latency and latency tolerant communication resources may have different subcarrier spacings. For example, the latency-tolerant communication resources 306 may have a subcarrier spacing of 30 kHz, and the low-latency communication resources 308 have a subcarrier spacing of 60 kHz; see Au, paragraph [0081]. Also see paragraph [0078], “As shown, the mini-slot 304, or the low-latency communication resources 308, occupies a portion of the slot 302 in the time domain but the entire frequency band f. Other variations may also apply. For example, the mini-slot 304 may occupy a portion of slot 302 in the time domain and a portion of the frequency band fin the frequency domain”).
Regarding claim 87, wherein each of the plurality of time-frequency resource regions corresponds to a different frequency band within a same time-domain resource (The portions 222 and 224 in FIG. 2 are shown to be in a frequency division multiplexing (FDM) manner. As shown, the two regions occupy the same time resource but different frequency resources; see Au, paragraph [0066]).
.

Claims 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feng et al., US 2012/0275428 A1 (Feng hereinafter), in view of Lee et al., US 2014/0044084 A1 (Lee hereinafter), as applied to the claims above and further in view of Yi et al., US 2019/0007152 A1 (Yi hereinafter).
Here is how the references teach the claims.
Regarding claim 71, Feng and Lee disclose the device of claim 63. Feng and Lee do not disclose wherein the first downlink data time-domain resource comprises a plurality of mini-slots, and the indication information is configured to indicate a total length of the plurality of mini-slots. In the same field of endeavor (e.g., communication system) Yi discloses a method for performing mini-subframe based alignment for a new radio access technology (NR) in a wireless communication system that comprises wherein the first downlink data time-domain resource comprises a plurality of mini-slots (A network node divides a scheduling unit into a plurality of basic time resource units in time domain, and multiplexes multiple numerologies by unit of a basic time resource unit; see Yi, abstract), and the indication information is configured to indicate a total length of the plurality of mini-slots (the starting position, duration of mini-slot frame 
It would have thus been obvious to a person of the ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the feature of Yi regarding performing mini-subframe based alignment for a new radio access technology (NR) in a wireless communication into the method related to resource allocation of Feng and Lee. The motivation to do so is to operating NR efficiently (see Yi, paragraphs [0001] and [0007]).

Allowable Subject Matter
Claims 45, 66 and 72 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 02/30/2020. Claims 1, 5, 9, 22, 26, 29, 42, 44-46, 50, 63, 65-67, 70-72 and 83-87 are currently pending.
The objection to drawing of the invention is withdrawn since the amended drawing overcome the objection.

Response to Arguments
Applicant’s arguments filed in 02/30/2020, regarding claims 1, 5, 9, 22, 26, 29, 42, 44-46, 50, 63, 65-67, 70-72 and 83-87 have been fully considered but they are moot in view of the new ground (s) of rejection.   Newly found prior art Lee in combination with Feng disclose the amended features of the claims as discussed in the office action above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 02/25/2021